Title: From George Washington to Jeremiah Wadsworth, 15 August 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Dear Sir
          Head Quarters West point 15th Augt 1779
        
        Inclosed you have Extracts of two letters from General Sullivan of the 6th and 7th instants. You will perceive by them, the state of his provision Magazine and his apprehensions from a failure of supplies. He seems determined if possible to keep open his communication with the Country below him—which, if he can effect, he will be enabled to draw further supplies should they be lodged at the proper places. I must therefore desire you will pay a proper attention to this matter, and give your Deputy to the Westward directions to exert himself in procuring and forwarding provisions to places where they will

be safe, and from whence General Sullivan may draw them, should his necessities require it. I am Yr most obt Servt
        
          Go: Washington
        
      